Exhibit 10.4 EXECUTION AMENDMENT NUMBER FIVE to the AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (Fannie Mae MSRs) dated as of January 22, 2016 among BARCLAYS BANK PLC and PENNYMAC CORP. and PENNYMAC HOLDINGS, LLC and PENNYMAC MORTGAGE INVESTMENT TRUST This AMENDMENT NUMBER FIVE (this “Amendment”) is made as of this 16th day of June, 2017, by and among Barclays Bank PLC (the “Lender”), PennyMac Mortgage Investment Trust (the “Guarantor”), PennyMac Holdings, LLC (“Holdings”) and PennyMac Corp. (“PCM” and, together with Holdings, the “Borrowers”), and amends that certain Amended and Restated Loan and Security Agreement, dated as of January 22, 2016, as amended by Amendment Number One, dated as of August 31, 2016, Amendment Number Two, dated as of December 2, 2016, Amendment Number Three, dated as of January 30, 2017 and Amendment Number Four, dated as of March 24, 2017 (as amended, restated, supplemented or otherwise modified from time to time, the “Loan Agreement”), by and among the Lender, the Guarantor and the Borrowers.
